American Beacon Evercore Small Cap Equity Fund Supplement dated November 8, 2011 to the Prospectus dated September 1, 2010 On November 8, 2011, the Board of Trustees (the “Board”) of American Beacon Funds (the “Trust”) approved a plan to liquidate and terminate the American Beacon Evercore Small Cap Equity Fund (the “Fund”), upon recommendation by American Beacon Advisors, Inc. (“Manager”), the manager to the Fund.The Board’s decision was based on the recent announcement by Evercore Asset Management, LLC (“Evercore”), the Fund’s sole sub-advisor, that it will wind down its asset management business over the next several months.As such, the Board concluded that it would be in the best interests of the Fund and its shareholders to liquidate and terminate the Fund. In anticipation of the liquidation, effective immediately the Fund is closed to new shareholders and it will not accept purchases and exchanges into the Fund from existing shareholders.To prepare for the closing and liquidation of the Fund, Evercore may need to increase the portion of the Fund’s assets held in cash and similar instruments in order to pay for Fund expenses and meet redemption requests.As a result, the Fund will no longer be pursuing its investment objective.On or about December 15, 2011 (the “Liquidation Date”), the Fund will distribute cash pro rata to all remaining shareholders who have not previously redeemed or exchanged all of their shares.These distributions are taxable events.Once the distribution is complete, the Fund will terminate. Please note that you may exchange your shares of the Fund at net asset value at any time prior to the Liquidation Date for shares of the same class of another American Beacon Fund.You also may redeem your shares of the Fund at any time prior to the Liquidation Date.No sales charges, redemption or termination fees will be imposed in connection with such exchanges and redemptions.In general, exchanges and redemptions are taxable events for shareholders. In connection with the liquidation, the Fund may declare taxable distributions of its net investment income and net capital gain in advance of its regular distribution schedule. If you own Fund shares in a tax deferred account, such as an individual retirement account, 401(k) or 403(b) account, you should consult your tax adviser to discuss the Fund’s liquidation and determine its tax consequences. For more information, please contact us at 1-800-658-5811, Option 1. ***** PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
